DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both the needle, as per Figure 7 and the specification, and a distal feature on the perforated head 111 as seen in Figures 7 and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, it is unclear whether or not reference character 107 is intended to reference the system of grooves or the “U” shape. In addition, it is unclear whether or not the double rack system is using reference characters 103-108 (six distinct elements) or two elements 103 and 108 as per the disclosure. The claim is considered indefinite as the scope is unclear.
Claim 2 sets forth the “grooved guides (107)” and the “tooth (102)”, however, these elements are set forth in claim 1 as the “system of grooves in the shape of a ‘U’ (107)” and the “small tooth (102)” respectively. It is not clear if the same elements are intended to be further limited regardless of the use of the same reference numeral or whether or not new elements are being claimed. The language used to define the structural elements should be maintained throughout so as to clearly set forth the claimed structure of the device. 
Claims 3 and 4 set forth “the rack system (103)” and “the notched fin (105)”. These elements are set forth in claim 1 as “a double rack system (108-103)” and “two notched fins (104 and 105)” respectively (it is noted that claim 4 uses elements 108 and 104 instead). It is not clear from the claim language which elements are intended to be further limited and which might be new structure. It is not clear from the double rack system which elements are 103 and 108 and the same may be said of fins 104 and 105. The claims should be drafted so as to allow a reader to understand the complete structure of the device, how it’s limited, and its function if the reference characters were to be removed. 
Claim 5 sets forth “the recess (117)” and “the needle (114)”. Claim 1 sets forth element 117 as “a cavity (117)” and as such it is unclear whether or not the claimed recess is the cavity of claim 1 or a new recess element. In addition, claim 1 does not positively recite the needle and as such the limitation lacks antecedent basis in the claim.
Claims 6 and 7 are rejected due to their dependence from claims 1 and 5.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate, or render obvious, alone or in combination, the features of claim 1. The general state of the prior art is disclosed by Corsich (US 5,250,030) which discloses a hypodermic syringe with a blockable piston (2) comprising a piston rod (3) having a double rack system (teeth 3b and 3c) and which one rack allows for distal movement of the piston rod and wherein rotation of a separate member allows for the piston rod to be withdrawn in the proximal direction (see Col. 3, lines 5-39). The device of Corsich does not comprise the claimed tooth and fins on the syringe barrel, the groove system on the piston, the cavity within the piston, the perforated head within the cavity of the piston which houses a valve, the locking housing, or the accordion cannula which are all components of the piston rod. It is not known from the prior art to form a syringe in the manner claimed with all of the corresponding components working in the claimed manner. There would be no motivation for one of ordinary skill in the art at the time of filing to modify the syringe of Corsich or one of a similar design to arrive at the device of claim 1 and for at least this reason the claims are considered allowable over the prior art of record and pending an amendment which overcomes the rejections under 35 U.S.C. 112(b) set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited which contains references considered pertinent to the instant device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783